Citation Nr: 1545171	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease with hypertension and a history of myocardial infarction, to include as secondary to service-connected hiatal hernia.  

2.  Entitlement to service connection for a pulmonary disorder, to include bronchitis and residuals of pneumonia.  
 
3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military duty from August 1971 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2007, the RO denied service connection for heart disorder, which he Veteran appeals.  In September 2009, the RO denied service connection for bronchitis and sinusitis, which the Veteran also appealed. 

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2012.  A transcript of that hearing is of record.

In a March 2013 decision, the Board remanded the issues of service connection for a heart disorder, a pulmonary disorder, and sinusitis for further development.  In a July 2014 decision, the Board once again remanded the issues of service connection for further development.  Unfortunately, the claim must be remanded again because the directives of the previous remand have not been complied with.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matter must be remanded again for an opinion and rationale that complies with the Board's prior July 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).
In the July 2014 remand, the Board explained that in the March 2013 Board remand, the AOJ was instructed to afford the Veteran with a new VA examination, pertaining to his sinusitis and bronchitis, which specifically included a review of the claims file in order that the examination be fully informed.  

In response, the Veteran was afforded with VA examinations pertaining to these disabilities in May 2013.  The examiner indicated that the claims file had been reviewed in conjunction with the examination.  However, from the examination reports, it is clear that this review did not include a full review of the pertinent information in the service treatment records.  In this regard, the examiner indicated that the Veteran was not treated for episodes of sinusitis "during service time."  However, review of the service treatment records clearly shows treatment and evaluation for sinusitis.  In particular, a July 1990 ENT consultation request includes a provisional diagnosis of sinusitis, refractory to treatment.  Then, a subsequent July 1990 consultation report indicates that X-rays had revealed maxillary, frontal and ethmoid sinusitis.  Thus, the March 2013 VA examiner did not rely on an accurate medical history when assessing the Veteran and a remand is necessary so that a new examination can be performed pertaining to the claim for sinusitis.  Also, as the May 2013 VA examiner performed the examination pertaining to the Veteran's claimed bronchitis as well, and did not appear to be aware of the Veteran's history of pneumonia and findings of lung scarring in service shown in the service treatment records, remand is also required so that the Veteran may be afforded a new examination in relation to his claim for service connection for bronchitis.    

Regarding the claim for service connection for heart disease with hypertension and a history of myocardial infarction, including secondary to service-connected hiatal hernia, pursuant to the May 2013 remand, the AOJ was instructed to afford the Veteran a VA cardiological examination.  The examiner was asked to provide a medical opinion in answer to a number of questions, including whether any of the Veteran's diagnosed cardiovascular conditions had been caused or aggravated by his service-connected hiatal hernia.  In response, the Veteran was afforded with a VA examination in May 2013.  While the examiner did provide an opinion addressing whether any cardiovascular disability was caused by his service-connected hiatal hernia, the examiner did not specifically provide an opinion as to whether the Veteran's cardiovascular disability has been aggravated by the service-connected hiatal hernia.  Thus, a remand is required so that a new examination may be afforded the Veteran, which includes a medical opinion which specifically addresses this question.  

Prior to arranging for the VA examinations, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for respiratory problems, including sinusitis and bronchitis,  and for cardiovascular problems, since June 2009, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

While these instructions were contained in the Board remand, the case was returned to the Board with no record of any of the development having been completed.
	
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for his heart disorder, pulmonary disorder, and sinusitis since June 2009, and secure copies of complete records of the treatment from all sources identified.

2.  Arrange for a VA examination to determine the etiology of any current sinusitis and any current pulmonary disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should specifically include review of any pertinent service treatment records, including any findings of pneumonia, lung scarring, bronchitis or other pulmonary symptomatology and any findings of sinusitis or other sinus symptomatology, with particular attention to the diagnosis of sinusitis made after x-rays in February 1990.  The claims file review should also include any pertinent post-service medical records, the VA examination reports from June 2009 and May 2013 (pertaining to sinusitis and bronchitis); any pertinent assertions from the Veteran and any other information deemed pertinent.  Any indicated tests should be performed, including chest x-rays and a CT scan of the sinuses.  The examiner should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 % chance or greater) that any current sinusitis is related to the Veteran's service, including the sinusitis diagnosed therein?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current pulmonary disability, to include bronchitis, is related to the Veteran's service, including the pneumonia, lung scarring and other respiratory problems the Veteran suffered therein?

C) In your opinion, does the Veteran exhibit any residual disability as a result of the pneumonia and lung scarring he experienced in service?   

The examiner should explain the rationale for each opinion given.

3.  Arrange for a VA examination to determine the etiology of any heart disorder, to include coronary artery disease with hypertension and a history of myocardial infarction.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, the pertinent post-service medical records, the reports of the February 2012 and May 2013 VA cardiovascular evaluations, the assertions of the Veteran and any other information deemed pertinent.  The examiner should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 percent chance or greater) that any current coronary artery disease is directly related to the Veteran's military service?

B) Is it at least as likely as not (i.e. a 50 percent chance or greater) that any current hypertension is directly related to the Veteran's military service?  

C)  Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has caused the Veteran's coronary artery disease?

D) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has aggravated the Veteran's coronary artery disease?

E) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has caused the Veteran's hypertension?

F) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has aggravated the Veteran's hypertension.

The examiner should explain the rationale for each opinion given.

4.  Review the examination reports to ensure that they are in compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




